Citation Nr: 1629091	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's VA claims file has since been transferred to the RO in St. Petersburg, Florida.  The Veteran testified before the undersigned during a Board hearing held in April 2016.  A copy of the hearing transcript has been associated with the record.

The Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, as the record contains diagnoses for multiple psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim for service connection for PTSD.  The Veteran's application to reopen this claim was denied in rating decisions dated in March 2010, May 2010, April 2011, and October 2011.  The Veteran did not appeal these decisions, nor did he submit new and material evidence within a year of these decisions, and the decisions became final.

2.  Since the most recent final denial, the Veteran has submitted evidence which raises a reasonable possibility of substantiating claim for entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The October 2011 rating decision denying the claim of entitlement to service connection an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the October 2011 decision with regard to entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran asserts that stressful events which took place during his period of active service led to the development of an acquired psychiatric disorder, to include PTSD.  Specifically, he contends that he was the subject of intense harassment and bullying after failing electrician school while in the Navy.  

In a rating decision dated in June 2005, the Veteran's claim was denied because there was no record of a PTSD diagnosis during his period of active duty, there was no evidence of a current diagnosis, his personnel records did not indicate combat service, and because he did not submit evidence with regard to an in-service stressor.  As noted, the Veteran's applications to reopen his claim were denied on several occasions thereafter, with the most recent final denial in October 2011, as the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's claim.  The Veteran did not file a timely appeal, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the original denial, the record consisted of the Veteran's service treatment records and a VA examination report which was authored in March 2005.  That examination report indicated diagnoses of major depressive disorder, dysthymia, and polysubstance abuse (in full remission).  PTSD was not diagnosed, and the Veteran's stressor statements concerned witnessing the death of a sailor and seeing dead bodies.

Since that time, additional VA examination reports, VA outpatient reports, and a private treatment report have been associated with the record.  Also of record is the Veteran's Board hearing transcript and a statement from an acquaintance who corroborated the Veteran's currently-claimed stressor.  Following a review of the record, the most pertinent new evidence consists of VA outpatient records which repeatedly indicate a PTSD diagnosis, as well as a private psychological evaluation, dated January 26, 2012, in which a diagnosis of PTSD was provided.  Though the report does not expressly link the PTSD diagnosis to the Veteran's in-service stressor, nor include a full discussion of the criteria necessary for the diagnosis of PTSD, the report nonetheless satisfies a prior deficiency.  

Evidence now of record clearly identifies current a current diagnosis of PTSD.  As such, new and material evidence has been received sufficient to reopen this claim.  The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the following section.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; the claim is granted to this extent only.





REMAND

As noted in the preceding section, there are now reports of record to indicate a current diagnosis, as well as treatment, for PTSD and other mental disorders.  Further, a private treatment record, referenced above, alludes to the fact that the Veteran's reported, in-service harassment may have led to the development of PTSD.  While the private opinion does not specifically link in-service events to a current psychiatric diagnosis, coupled with the Veteran's reports, his hearing testimony, and the PTSD diagnosis contained within VA outpatient treatment reports, VA's duty to assist has been triggered.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disorder which may be associated with active service (or causally-linked to an already-service-connected disability); and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  
As such, the Veteran shall be afforded an additional VA examination so as to provide an opinion as to whether any current psychiatric diagnosis is related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to assess the nature and etiology of the Veteran's currently-diagnosed psychiatric disorders.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should specifically review, note, and discuss the Veteran's prior diagnoses, to include his diagnosis of PTSD in January 2012, and the lay testimony and statements of the Veteran and his in-service colleague (dated September 2, 2010) with regard to his claimed stressor events.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent possibility or greater) that any current psychiatric disorder either began during or is otherwise related to the Veteran's military service?  Why or why not?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


